           Case 2:19-cv-01952-JLR-TLF Document 53 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MATCONUSA LP,                                CASE NO. C19-1952JLR-TLF

11                              Plaintiff,              ORDER GRANTING MOTION
                  v.                                    FOR TRIAL CONTINUANCE
12
           HOUSTON CASUALTY
13
           COMPANY, et al.,
14
                                Defendants.
15
           Before the court is Defendant Houston Casualty Company’s (“HCC”) motion to
16
     continue the trial date and amend the case schedule. (Mot. (Dkt. # 51).) HCC requests a
17
     six-month continuance of the trial date and related deadlines to accommodate additional
18
     discovery after Plaintiff MatconUSA LP added two new defendants to this action. (See
19
     id.; see also Silk-Eglit Decl. (Dkt. # 52) ¶¶ 3-8.) MatconUSA, Defendant Crum and
20
     Forster Specialty Insurance Company, and Defendant Marsh USA, Inc. do not oppose
21
     HCC’s motion. (See Silk-Eglit Decl. ¶¶ 9-10 & Ex. 1.)
22


     ORDER - 1
            Case 2:19-cv-01952-JLR-TLF Document 53 Filed 11/17/20 Page 2 of 2




 1          Pursuant to Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may only be

 2   modified for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Having

 3   considered HCC’s motion, its submissions regarding the motion, and the relevant

 4   portions of the record, the court finds good cause to grant HCC’s request for a trial

 5   continuance. Therefore, the court GRANTS HCC’s motion to continue the trial date and

 6   amend the case schedule (Dkt. # 51). The court sets a new trial date of November 8,

 7   2021. The court also DIRECTS the Clerk to issue an amended case schedule consistent

 8   with this order.

 9          Dated this 17th day of November, 2020.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
